Citation Nr: 1436181	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for sleep disorder, including as secondary to a sinus disorder.

3.  Entitlement to service connection for headaches, including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to May 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision (notice dated May 2010) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, a chronic sinus disorder.

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, a sleep disorder; he does not have a service-connected sinus disorder.

3.  A chronic headache disorder was not manifested during the Veteran's active duty service or for many years thereafter; any such disorder is not shown to be related to his service, to include as due to exposure to toxic chemicals therein or to have been caused or aggravated by his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Service connection for a sinus disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Service connection for a headache disorder, including as secondary to hypertension, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  An October 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A March 2011 post-adjudication letter explained the evidence necessary to substantiate the claim of service connection for a headache disorder as secondary to hypertension.  To the extent the March 2011 notice letter came after the initial adjudication of the claim in April 2010, the timing defect was cured because after the RO provided adequate VCAA notice and the claim was readjudicated in a statement of the case dated in May 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA-mandated notice defect is not alleged.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Regarding the claim for service connection for headaches, VA  neurological disorders examinations were conducted in December 2009 (with March 2010 addendum) and in April 2011.  Regarding the claims for service connection for sinus and sleep apnea disorders, it was determined that a VA examination to secure a nexus opinion was not necessary.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the service connection claims for sinus and sleep disorders, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no evidence that sinus and sleep disorders were manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that the claimed sinus and sleep disorders may be related directly to his service or (with respect to a sleep disorder) secondary to a service-connected disability.  Furthermore, the medical evidence does not show that the Veteran has a current diagnoses of sinus and sleep disorders.  Therefore, a VA examination to secure a nexus opinion in the matters is not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires (1) evidence of a current chronic disability (for which service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either (a) caused by or (b) aggravated by the already service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  




Sinus Disorder

The Veteran contends he has a sinus disorder due to exposure to toxic chemicals in service.  Specifically he asserts he was exposed to the leakage and fumes from the fuel used in missiles that he worked on while serving as a lance missile crewman in service.  

The Veteran's STRs are silent regarding any complaints, treatment or diagnosis of a sinus disorder.  His April 1985 service separation examination shows his sinuses were normal on clinical evaluation; and he reported in his medical history report (at separation) that he had never had sinusitis.  On his medical history report he noted that his health was in good condition with the exception of his ankle.  

In a September 2009 statement, the Veteran noted that the entire crew suffered from sinus problems due to breathing fumes from fuel, and that he has had sinus problems since.  He blows his nose constantly and suffers from constant drainage to the back of the throat.  The fuel mixture used in the missiles was unsymmetrical dimethylhydrazine (UDMH) and inhibited red fuming nitric acid (IRFNA).

Evaluation of the nose on April 2011 VA examination revealed no obstruction, minimal clear rhinorrhea, and no polyps or inflammation of the nasal region.  There was frontal sinus tenderness.  X-rays of the sinuses showed possible soft tissue nodule right sphenoid sinus versus confluence of shadows; otherwise the examination was unremarkable.  

VA outpatient treatment records do not show any treatment for a sinus disorder.  An April 2013 VA outpatient treatment note reveals the Veteran was seen to "establish [a] physician at VA."  When he presented his medical history, he did not mention a sinus disorder or any upper respiratory system disorders.  On review of his ear, nose and throat (ENT), there was no nasal congestion or sinus drainage.  He had no cough, wheezing or shortness of breath.  ENT examination revealed normal "TM", no nasal congestion, and no tonsillar enlargement.  There was no diagnosis of a sinus disorder.

A threshold legal requirement for substantiating any claim of service connection is that there must be competent evidence of the disability for which service connection is sought.  Conceding (for the purpose of this decision only) that the Veteran may have been exposed to missile fuel in service, there is no competent evidence that he now has/or has had a sinus disorder.  An April 2011 VA examination did not find such a disorder; there is no medical evidence to the contrary.  The Veteran is competent to report symptoms he experiences/has experienced.  However, whether underlying his reported symptoms there is sinus pathology is a medical question that is beyond the capability of lay observation, but requires medical expertise (and perhaps diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  Absent any competent evidence that he has a diagnosis of a sinus disorder, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.

Sleep Disorder

The Veteran's STRs, postservice treatment records and medical examination reports of record` are silent for any complaints, treatment, or diagnosis regarding a sleep disorder.  In his April 1985 service discharge medical history report, he denied having frequent trouble sleeping.  In medical history he provided when initiating VA treatment in April 2013, he did not mention having any problems with sleep.

The Veteran's theory of entitlement to service connection for a sleep disorder is essentially one of secondary service connection.  He contends that a sinus disorder caused him to have sleep problems.  This theory of entitlement lacks legal merit (as in a claim seeking secondary service  connection, as a threshold matter the disability which is alleged to have caused or aggravated the disability for which secondary service connection is sought must already be service-connected.  As service connection for a sinus disorder is being denied in this decision, the instant claim does not meet that threshold requirement.  Consequently, development to address the downstream question of whether there is a nexus between the sleep disorder claimed and a sinus disorder is not necessary.  See 38 C.F.R. § 3.310
The Veteran has not presented a valid claim of service connection for a sleep disorder, and his secondary service connection theory of entitlement to such benefit is without legal merit.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied..  Accordingly, the claim must be denied.

Headaches

The Veteran contends that he has a headache disorder that was either directly incurred in service as due to exposure to toxic chemicals therein (from missile fuel leakage), or is secondary to his service-connected hypertension.

A January 1984 STR notes the veteran was seen for complaints of headache and chills.  He had two subcutaneous lumps at his right temple and one at his left temple  He reported that he was a wrestler and had sustained several abrasions (right ear, left temple and on sternum) at a recent championship match.  The diagnosis was pyoderma impetigo.  On follow-up examination (less than one week later) he did not mention headaches.  On April 1985 service separation examination, neurological evaluation was normal; and in the associated medical history report, he specifically denied frequent or severe headaches.  

On December 2009 VA neurological disorders examination the Veteran reported that he noticed increasing frequency of headaches and rhinorrhea in service.  Cephalgia was diagnosed.  In a March 2010 medical opinion (addendum to the December 2009 VA neurological disorder examination report) the provider opined that it is less likely than not that any current headache condition is related to the episode of headache the Veteran experienced in service.  The provider explained that there was only one episode of headaches noted in the STRs, which was associated with pyoderma-impetigo, and on the follow-up visit, days later, the condition was noted to be improving and there was no mention of any continued complaints of headache.  Further, there is no other evidence indicating that the episode in service was anything other than an isolated incident of headache associated with an acute condition which resolved.  
On March 2010 VA hypertension examination, the Veteran reported having headaches off and on a few times a week, occurring with blood pressure elevations.  The examiner opined that the Veteran's headaches may or may not be from hypertension; and that it would be mere speculation to say.

On April 2011 VA neurological disorders examination, the Veteran reported that he had random headaches (3 to 4 episodes weekly) for years, until they started occurring daily about 3 months prior.  The headaches ranged from moderate to severe and were unpredictable.  He believed that the headaches are related to exposure to chemicals while serving on active duty as a missile technician.  The diagnosis was chronic tension-type headaches (TTH).  The examiner noted that given the Veteran's in-service duty as a missile crewman, his reports of exposure to UDMH and IRFNA were plausible and consistent with his service.  However, he found that the Veteran's headaches were less likely as not (less than 50/50 probability) permanently aggravated by intra-service exposure to hypertensive events.  The rationale provided was that there is no objective evidence of physical/environmental hazard tracking and/or exposures in the Veteran's STRs.  Federal rules direct the Army to identify, monitor and document any potential hazards that a soldier may be exposed to within their know situational work environment.  Furthermore, literature regarding UDMH and IRFNA exposure indicates only short duration of symptomology for acute exposures and does not support claim of long-term persistent headache symptoms resulting from incidental fume exposure.

The examiner opined that the Veteran's current headaches were less likely as not  (less than 50/50 probability) permanently aggravated by intra-service exposure to hypertensive events.  The rationale for his opinion was that STRs note a diagnosis of hypertension and only note headache one time during service related to impetigo and not to elevated blood pressure.  Postservice treatment records show the Veteran's hypertension is managed medically; there is no indication of treatment for or a consult to evaluate the etiology of his headaches.  There are no records to illustrate the effectiveness of his hypertension management and/or compliance with management recommendations.  He does not check his blood pressure on a regular basis, and therefore, there are no objective measurable data to correlate headaches with blood pressure management.  
It is not in dispute that the Veteran has a headache disability.  His STRs do not corroborate that the one report of a headache in service was related to exposure to missile fuels or chemicals.  It appears that January 1984 complaint of headache was acute and transitory and resolved without any residuals, as on a follow-up visit that same month he did not mention headaches.  Furthermore, on April 1985 service separation examination he expressly denied having frequent or severe headaches.  The record is then void of any mention of complaints, treatment, or findings of a headache disorder until September 2009, when he reported experiencing monthly headaches; and on December 2009 VA examination, he reported having weekly headaches.  Notably, a lengthy interval between service and the initial postservice mention of headaches (24 years) is, of itself, a factor for consideration against a finding of service connection.  Accordingly, service connection for a headache  disability on the basis that such disability became manifest in service and has persisted since is not warranted.

What remains for consideration is whether the Veteran's headache disability may somehow otherwise be related to his service.  The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's headaches and his service, to include as secondary to his service-connected hypertension, consists of the March 2010 VA physician's opinion and the April 2011 VA examiner's opinion.  These opinions, with citation to supporting factual data and to medical literature, are to the effect that the Veteran's headaches are unrelated to service.  The April 2011 VA examiner specifically indicated that there is no support in the Veteran's STRs or in his postservice medical records for the allegation that his current headache disability was caused or aggravated during his military service.  The examiner also found that the Veteran's current headache disorder was not permanently aggravated by his service-connected hypertension.  He noted that the Veteran's STRs and postservice medical records show medical management of his elevated blood, and that there were no complaints or treatment for headache associated with his hypertension.  The examiner expressed familiarity with the entire factual background, and included adequate rationale citing to factual data and medical literature.  The opinion is probative evidence in this matter; because there is no competent (medical) evidence to the contrary, it is persuasive.  

Regarding the Veteran's own statements relating his headache disorder to exposures in service or to his service-connected hypertension, whether a disability such as a headache disorder may be related to a remote alleged etiological factor in the absence of onset in service and continuity since or related to another (already service-connected) disability such as hypertension are both medical questions beyond the realm of lay observation.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson, and  has not presented any supporting medical opinion/textual evidence for his alleged theories of entitlement.  To the extent that he may be seeking to establish as nexus of his headaches to service by now alleging continuity since service, such allegation is both self-serving and contradicted by contemporaneous records (such as the service separation examination report when he denied having headaches).  Therefore, the Board finds it not credible.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal seeking service connection for a headache disorder must be denied.


ORDER

Service connection for a sinus disorder is denied.  

Service connection for a sleep disorder is denied.  

Service connection for headaches, including as secondary to hypertension, is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


